Appellant was convicted in the Criminal District Court of Dallas county of embezzlement, and his punishment fixed at two years in the penitentiary.
We are confronted upon the threshold of this case with a motion by our Assistant Attorney General to strike from the record a purported statement of facts for the reason that same consists of questions and answers. An examination of same reveals that with *Page 254 
the exception of three or four pages, these being mainly the testimony of appellant himself, said statement of facts is open to the objection made by the Assistant Attorney General. The motion to strike out the statement of facts must be sustained. Jetty v. State, 90 Tex.Crim. Rep., 235 S.W. Rep., 589; Huey v. State, 90 Tex.Crim. Rep., 235 S.W. Rep., 887; Rylee v. State, 90 Tex.Crim. Rep., 236 S.W. Rep., 744.
There are a number of exceptions to the charge of the trial court, but an examination of same reveals the fact that each of them is dependent, for the error urged therein, upon the existence of certain facts in evidence, which facts are not shown by the bills of exception and are not revealed anywhere in the record because of the absence of a statement of facts. This is true also of several special charges asked by the appellant and refused by the trial court. A continuance was asked because of the absence of certain witnesses but appellant appears to have been satisfied with the refusal thereof by the trial court inasmuch as no bill of exceptions was taken to the refusal of said continuance. See Sec. 304, Branch's Ann. P.C., for authorities.
No error appearing in the record, the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 21, 1922.